Citation Nr: 0319405	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for major depressive 
disorder with history of schizophrenic disorder, currently 
rated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. B. Skinner, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1945 to 
April 1947.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1998 rating 
decision in which the RO denied an increased rating for 
schizophrenic reaction, then evaluated as 50 percent 
disabling, and continued the denial of the veteran's claim of 
service connection for a respiratory/pulmonary disorder, on 
the basis that new and material evidence had not been 
submitted to reopen that claim.  The veteran filed a notice 
of disagreement in January 1999, and a statement of the case 
(SOC) was issued in the same month.  The veteran submitted a 
substantive appeal in February 1999, and he requested a 
hearing before a local hearing officer at the RO.

In March 1999, the veteran offered testimony during a hearing 
before RO personnel.  The veteran later requested a Board 
hearing, which was held in August 2000, before the 
undersigned Board Member (now Veterans Law Judge).  The 
transcripts of both hearings are of record.

In April 2001, the Board reopened the claim for service 
connection for a pulmonary/respiratory disability, and 
remanded both issues on appeal to the RO for further 
evidentiary development and readjudication consistent with 
cited court precedent and regulatory criteria.  In March 
2002, the RO granted service connection for a respiratory 
disability; therefore, that issue is no longer before the 
Board.  The RO also granted an increased rating for the 
veteran's psychiatric disorder, to 70 percent, effective July 
20, 1998, the date of receipt of the veteran's claim for an 
increased rating.  The Board notes that, in the March 2002 
rating decision, the RO recharacterized the veteran's 
service-connected psychiatric disorder as major depressive 
disorder with history of schizophrenic disorder.  This 
recharacterization is reflected on the title page of this 
decision.  

Although the RO granted a higher rating for the veteran's 
psychiatric disorder, inasmuch as a higher evaluation is 
available for this condition, and the veteran is presumed to 
seek the maximum available benefit for this disability, the 
claim for higher evaluation remains viable on appeal.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  

In a May 2003 statement, the veteran indicated that he wanted 
to "drop [his] appeal" as he was satisfied with the "70 
percent rating."  However, the veteran's representative 
submitted a brief in July 2003, contending that a higher 
rating was warranted for the veteran's service-connected 
psychiatric disorder.  On these facts, the Board will proceed 
with a decision on the claim for a higher evaluation for 
service-connected psychiatric disability.  

In July 2003, the veteran's motion to advance his appeal was 
granted by the undersigned Veterans Law Judge.  

As a final preliminary matter, the Board notes that in a July 
2003 brief, the veteran's representative raised the issues of 
entitlement to service connection for loss of balance and 
falls, and entitlement to an effective date earlier than July 
20, 1998, for the grant a total disability rating based on 
individual unemployability (TDIU).  She indicated that the 
issues were on appeal.  First, the Board observes that, as 
noted in the April 2001 Board decision, the veteran withdrew 
the issue of service connection for balance problems during 
the August 2000 Board hearing.  Therefore, the issue is no 
longer in appellate status.  Second, the Board identifies no 
notice of disagreement regarding the July 2002 rating 
decision awarding TDIU.  See 38 C.F.R. § 20.201.  This matter 
is referred to RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim remaining on appeal has been 
accomplished.

2.  Prior to January 6, 2000, the veteran's major depressive 
disorder with history of schizophrenic disorder was 
manifested primarily by complaints of memory problems, and at 
least intermittent moderate to severe depression or paranoia 
(with some associated symptoms of melancholy, tearfulness, 
and suicidal ideation).    

3.  Medical evidence dated from January 6, 2000 reflects that 
the veteran's major depressive disorder with history of 
schizophrenic disorder has been manifested by more or less 
continuous depression requiring increased therapy, monthly 
panic attacks, weekly suicide "attempts" (or thoughts) 
eroding social contacts, and being virtually housebound; 
since that date, a psychologist has recommended the veteran 
for supervised living, and a psychiatrist has provided an 
assessment that the veteran was "barely functioning beyond 
an existent level" and was "unlikely to improve 
significantly."   


CONCLUSIONS OF LAW

1.  The criteria for an evaluation for major depressive 
disorder with history of schizophrenic disorder in excess of 
70 percent were not met prior to January 6, 2000.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2002).

2.  Affording the veteran the benefit of the doubt, veteran's 
major depressive disorder with history of schizophrenic 
disorder has met the criteria for a 100 percent evaluation 
since January 6, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 
4.1, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002)).  The VCAA and its implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  
They also include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

As evidenced by the January 1999 SOC, the April 2001 Board 
remand, and the March 2002 SSOC, the veteran and his 
representative have been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial of the veteran's claim.  Notably, in the January SOC, 
the RO provided VA's regulatory criteria pertaining to mental 
disorders.  Hence, the Board finds that they have been given 
notice of the information and evidence needed to substantiate 
the claim and (as evidenced by, e.g., the June 2001 and July 
2001 RO letters soliciting information and/or evidence), have 
been afforded opportunities to submit such information and 
evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
In the May 2001 remand, the Board informed the veteran of the 
RO's duties to obtain VA medical records and to provide a VA 
examination.  In a June 2001 letter, the RO indicated that it 
would assist the veteran in obtaining relevant VA and non-VA 
medical records, or records from other federal departments or 
agencies, if the veteran provided adequate information about 
such records.  In addition, the RO invited the veteran to 
submit statements from laypersons who could describe their 
personal observations of the veteran's disability.  

Further, the Board also finds that all necessary development 
has been accomplished.  In response to his requests, the 
veteran has had the opportunity to present testimony in 
support of his claims during both RO and Board hearings.  
Moreover, the RO has undertaken reasonable and appropriate 
efforts to assist the veteran in obtaining the evidence 
necessary to substantiate his claim, to include procuring VA 
medical records from the, VA Medical Center (VAMC) in Erie, 
Pennsylvania.  Pursuant to Board remand, the RO requested 
records from T. Urban, Ed.D., the veteran's treating 
psychologist.  In response, Dr. Urban provided several 
letters summarizing his observations and impressions of the 
veteran since November 1983.  Following his receipt of the 
June 2001 RO letter, the veteran submitted a signed statement 
indicating that all sources of medical treatment were 
identified.  In this case, the Board is satisfied that the RO 
has obtained all available medical evidence from all relevant 
sources identified in the record, and that all such evidence 
has been associated with the claims file.  Furthermore, the 
RO arranged for the veteran to undergo two VA psychiatric 
examinations, in April 1999 and November 2001.  
Significantly, neither the veteran nor his representative has 
asserted, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

I.  Factual Background

Historically, in July 1947, the RO granted service connection 
for a psychiatric disorder, evaluated as 10 percent 
disabling.  In May 1985, the RO increased the veteran's 
rating to 30 percent.  Later, in April 1992, the RO awarded 
an increased rating to 50 percent.  

In July 1998, the veteran submitted a statement requesting an 
increased evaluation for his service-connected psychiatric 
disorder.  He cited memory problems.  

In August 1998, the veteran underwent evaluation of his 
behavioral health at the Erie VAMC.  The listed diagnoses 
were l major recurrent depression and generalized anxiety 
disorder.  The veteran described living alone, with some 
friendly neighbors, but not many close friends or family 
members.  He denied depression, but admitted paranoia.  The 
examiner observed that the veteran "teared up" easily.  

In October 1998, the veteran submitted a statement, also 
dated in October 1998,from his treating physician, D. Urban, 
Ed.D., a licensed psychologist.  Dr. Urban indicated weekly 
treatment of the veteran with individual psychotherapy since 
November 1983.  He provided diagnoses of major depression, 
recurrent, severe, in partial remission, and late onset 
dysthymic disorder.  Dr. Urban indicated that the veteran's 
current global assessment of functioning (GAF) score was 59, 
with the highest in the prior year being 59.  He opined that 
the veteran had been in a constant and continual state of 
depression, which varied from extremely severe, with 
melancholic features and severe suicidal ideation, to 
moderate. Dr. Urban added that the veteran's condition was 
remarkably complicated by several major surgeries and 
injuries from falls resulting in medical treatment of seven 
years duration.  Dr. Urban considered the veteran "plagued" 
by physical symptoms such as hand tremors, motoric 
restlessness, and psychiatric symptoms such as tearfulness 
that interfere with the veteran's ability to maintain regular 
social activity.  

The veteran underwent another VA behavioral health evaluation 
in December 1998.    During the clinical interview, the 
veteran described loneliness and dysthymia since the death of 
his wife.  The VA physician determined that, however, the 
veteran showed good insight and judgment.  The veteran 
discussed plans to look for a retirement position where he 
could be around people.  He admitted that, when socializing 
with others, he tended to be brighter, perkier, and did not 
feel depressed.  The VA physician described the veteran as 
stable, overall, and the veteran indicated that he did not 
wish to change any medication.  The diagnosis was recurrent, 
major depression, and generalized anxiety disorder.  The 
examiner assigned a GAF score of 62.  

In February 1999, Dr. Urban provided a letter duplicating the 
information provided in the October 1998 letter.  

During his March 1999 RO hearing, the veteran testified that 
he had never attempted suicide.  

In April 1999, the veteran underwent VA psychiatric 
examination.  The veteran reported that he was having memory 
problems, depression, and feelings of isolation.  The veteran 
reported that he did not wish to socialize, but the VA 
examiner pointed to examples of socialization elicited 
through the interview, such as involvement in an 
international fraternity and dining out.  The VA examiner 
reviewed VAMC progress notes indicating that the veteran was 
stable and doing well.  The VA examiner observed the veteran 
to be appropriately dressed and groomed, quite pleasant, and 
soft-spoken.  The veteran's speech was low and monotonous, 
but relevant, coherent, and goal-directed.  There was no 
evidence of thought disorder.  The veteran denied 
hallucinations, paranoia, but admitted feeling depressed.  
The veteran appeared alert, well-oriented in all three 
spheres, with average intelligence.  His memory for recent 
and remote events was intact.  The veteran demonstrated good 
attention, concentration, insight, and judgment.  The VA 
examiner diagnosed psychosis, residual schizophrenia, in 
remission, and dysthymic disorder.  The VA examiner concluded 
that the veteran had a good social life and was competent to 
handle his VA benefits.

During the veteran's August 16, 2000 Board hearing, the 
veteran described bouts of depression, twice per month, of 
three to four days duration.  The veteran indicated that he 
underwent psychotherapy twice per month by Dr. Urban, since 
1980.  Upon inquiry, the veteran described symptoms of 
nervousness and paranoia.  He testified that he experienced 
panic attacks once per month and attempted suicide once per 
week.  The veteran admitted being an inactive member of a 
social club.  In regards to social activity, the veteran 
testified that he did not engage in social activity and had 
few friends.  The veteran also submitted evidence, including 
a January 2000 letter from Dr. Urban.  Dr. Urban indicated 
that, since his prior February 1999 report, the veteran had 
continued to show signs of further deterioration and 
decompensation.  He indicated that the veteran's social 
friendships had continued to erode, and described the veteran 
as "housebound shut-in" with the exception of occasional 
grocery shopping.  The examiner also noted the veteran's 
complaints of weakness and shortness of breath on minimal 
exertion.  Dr. Urban lowered the veteran's GAF score to 45 
(with highest score of 45 in the past year) to correspond 
with the changes.  He reiterated his prior diagnoses, and 
recommended supervised living.

In August 2001, Dr. Urban provided a letter updating his 
observations since his prior report.  Dr. Urban directed 
attention to a major diagnostic issue, i.e., whether the 
veteran suffered schizophrenia.  Dr. Urban opined that the 
veteran had never suffered schizophrenia, and that service 
medical evidence was inaccurate.  The proper diagnosis for 
the veteran's psychiatric disorder, based on service and 
post-service medical evidence, was major depression.  Dr. 
Urban continued the GAF score assignments provided in his 
January 2000 letter.

The veteran underwent VA psychiatric examination in November 
2001.  The VA examiner elicited the veteran's symptoms, 
including depression, loneliness, suicidal thoughts, crying 
spells, and sleeplessness.  The veteran indicated that he was 
extremely depressed most of the time, and did not wish to go 
out of his home.  He spent most of his time alone, despite 
the fact of his club memberships.  The veteran reported 
living alone, with no family.  He lost most of his friends 
over the years.  The VA examiner observed the veteran to be 
tearful during his clinical interview, as he related the loss 
of his wife, health, and finances, coupled with multiple 
surgeries.  He cried for a number of minutes.  The veteran 
felt that his life had been long extended beyond expected, 
and that he was not encouraged by the future.  The VA 
examiner noted that the veteran's memory and intellect were 
surprisingly intact, for his age, and noted that the 
veteran's insight and judgment remained intact.  Following a 
review of the service medical evidence and claims file, the 
VA examiner concluded that the veteran's psychotic episode in 
service would have been more aptly described as a 
schizophreniform disorder, or a brief psychosis, not 
otherwise specified.  His overall clinic impression was major 
depressive disorder with a remote history of psychosis.  
There was no evidence of a schizophrenic disorder.  The VA 
examiner diagnosed major depressive disorder, chronic, 
severe, with measurable increases in intensity of symptoms 
over the prior ten years; and assigned a GAF score of 40.  
The VA examiner explained that the veteran's GAF score of 40 
was with specific reference to the veteran's depressive 
disorder, which was extremely severe and which presented the 
veteran with severe and consistent impairments in social, 
occupational, emotional/psychological adaptability.  At that 
time, the VA examiner explained, the veteran was barely 
functioning beyond an existent level and was encouraged to 
discuss this with his therapist.  The VA examiner added that, 
as time went on, and as the veteran suffered multiple major 
losses, the veteran's depression had become worse and was 
unlikely to improve significantly.  

In February 2002, the RO increased the veteran's evaluation 
for service-connected major depressive disorder with history 
of schizophrenic disorder to 70 percent, effective from the 
July 1998 date of the claim for increase..

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
to be considered when making disability evaluations.  See 
generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 
589 (1995).  However, where the question involves one for an 
increased rating, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The RO has evaluated the veteran's service-connected major 
depressive disorder with history of schizophrenic disorder to 
70 percent, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 
9434 (major depressive disorder).  Under the general rating 
formula for evaluating psychiatric disabilities, a 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and inability to 
establish and maintain effective relationships.

The maximum rating of 100 percent requires total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupations, or own name.  

After a careful review of the record in light of the above-
referenced criteria, the Board finds that an evaluation 
higher than the currently assigned 70 percent rating is not 
warranted prior to January 6, 2000.  Clearly, during that 
period, the veteran suffered from, at least intermittent 
depression (denied on VA examination in August 1998, but 
noted, by Dr. Urban, in October 1998, who assessed depression 
varying in intensity from moderate to severe) or paranoia 
(noted in August 1998 but otherwise denied).  The veteran 
also has experienced some associated symptoms of melancholy, 
tearfulness, and some suicidal ideation.  However, as 
indicated above, in December 1998, a VA physician observed 
the veteran's overall stability, with good insight and 
judgment, despite the veteran's report of paranoia, 
loneliness, and depression.  The April 1999 VA examiner 
reported similar findings, with observations of the veteran's 
good attention, concentration, insight, and judgment, and 
relevant and coherent speech.  Also during this period, the 
veteran reported memory problems; however, the April 1999 VA 
examiner found that the veteran's memory was intact.  These 
findings-none of which reflect symptoms, or demonstrate the 
level of impairment, warranted for assignment of the 100 
percent rating--clearly reflect no more than occupational and 
social impairment with deficiencies in most areas.  

The GAFs assigned prior to January 6, 2000 also provide no 
basis for assignment of the maximum 100 percent rating in 
this case.  The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV).  
See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  As 
indicated above, the lowest GAF assigned was 59-assigned by 
the veteran's treating psychologist October 1998 and February 
1999.  However, according to the DSM-IV, GAF scores between 
51 to 60 are indicative of "moderate" symptoms (e.g., a 
flat affect and circumstantial speech, or occasional panic 
attacks) or "moderate" difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  Such a score is not reflective of 
either the symptoms or the level of impairment required for 
assignment of more than a 70 percent rating.  

Accordingly, the Board must conclude that, prior to January 
6, 2000, the preponderance of the evidence is against 
assignment of a rating in excess of 70 percent for service-
connected major depression with history of schizophrenia.  As 
such, the benefit-of-the-doubt doctrine is not for favorable 
application.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).
 
However, the record reflects a considerable decline in the 
veteran's psychiatric impairment in the evidence dated since 
January 6, 2000.  A letter from Dr. Urban of that date 
indicated that the veteran showed signs of further 
deterioration and decompensation.  Dr. Urban noted that the 
veteran had become "housebound shut-in" with social 
friendships continuing to erode, leading Dr. Urban to 
recommend supervised living.  During his August 16, 2000 
hearing testimony, the veteran indicated that he experienced 
more or less continuous depression, for which he underwent 
therapy twice-monthly.  He also described monthly panic 
attacks and weekly suicide "attempts" (although he may have 
meant that he had weekly thoughts of suicide).  Later, the 
November 2001 VA examiner reported that, although the 
veteran's memory and intellect were surprisingly intact, he 
was "barely functioning beyond an existent level" with 
improvement unlikely.  

The Board acknowledges that, notwithstanding the examiners' 
assessments, the evidence does not reflect, even since 
January 6, 2000, that the veteran experiences many of the 
symptoms contemplated in assignment of the 100 percent 
rating-to include gross impairment in thought processes; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; disorientation as to time or place; or significant 
memory loss.  However, the veteran's reported symptoms and 
the examiners' assessments (to include the recommendation for 
supervised living) do reflect an inability of the veteran to 
perform the activities of daily living.  The veteran's 
claimed frequent thoughts (if not attempts) related to 
suicide also strongly suggest a persistent danger of hurting 
himself.   

The GAFs assigned to since January 6, 2000 are also 
suggestive of the level of social and occupational impairment 
contemplated in the 100 percent evaluation.  In August 2001 
letter, Dr. Urban assigned a current GAF score of 45, with a 
high of 45 for the prior year.  According to the DSM-IV, a 
GAF score between 41 to 50 is indicative of "serious" 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any  "serious" impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Significantly, the November 
2001 VA examiner assigned a GAF score of 40.  Per the DSM-IV, 
a GAF score between 31 to 40 is indicative of some impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or "major" impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.]  Notably, the November 2001 VA 
examiner specifically isolated the veteran's depressive 
disorder (separate from concurrent physical impairments) in 
determining the appropriate GAF score, and suggested 
increased therapy.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt (see 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§ 3.102, and Gilbert, 1 Vet. App. at 55-57), the Board finds 
that the criteria for the 100 percent evaluation for service-
connected psychiatric disability have been met since January 
6, 2000.  

 




ORDER

A rating greater than 70 percent for major depressive 
disorder with history of schizophrenic disorder, prior to 
January 6, 2000 is denied.

A rating of 100 percent for major depressive disorder with 
history of schizophrenic disorder, from January 6, 2000,  is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

